1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JEANNETTE and GEORGE SHEPARD,

 3        Petitioners-Appellants,

 4 v.                                            NO. 28,376

 5 KRISTINA MARIE OZZELLO,

 6        Respondent-Appellee,

 7 and

 8 IN THE MATTER OF THE KINSHIP
 9 GUARDIANSHIP OF WILLIAM K.,

10        Child.


11 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
12 H.R. Quintero, District Judge


13 Jeannette and George Shepard
14 Silver City, NM

15 Pro Se Appellants

16 Atencio Law Office PC
17 Kimberly L. Halpain
18 Albuquerque, NM

19 for Appellee
 1                             MEMORANDUM OPINION
 2 ROBLES, Judge.

 3        Jeannette and George Shepard (Grandparents) appeal the revocation of a

 4 kinship guardianship of William K. (Child). On appeal, Grandparents raise multiple

 5 points of error, which we consolidate into six claims: (1) there was inadequate notice

 6 and service; (2) the Uniform Child-Custody Jurisdiction Enforcement Act (UCCJEA),

 7 NMSA 1978, § 40-10A-101 (2001), applied to this case; (3) statutory procedure was

 8 not followed; (4) the district court applied the wrong standard; (5) there was

 9 insufficient evidence; and (6) their due process rights were violated. We address each

10 issue in turn and affirm.

11 I.     BACKGROUND

12        In 2004, Kristina Ozzello (Mother) had various problems with drugs and the

13 law.   Believing that she was facing mandatory incarceration, Mother signed a

14 document consenting to a kinship guardianship for her four-year-old biological son.

15 She then began drug rehabilitation, secured employment, obtained a residence, and

16 maintained the conditions of her probation. Mother was never incarcerated, but her

17 probation continued.        Meanwhile, Child was in the care of Mother’s

18 parents—Grandparents in this appeal—and they became Child’s primary caretakers.

19 The record is not entirely clear how much time Mother spent with Child during those


                                             2
 1 several years, but Mother alleges that the contact was continuous and frequent, and

 2 Grandparents do not argue otherwise. The record does not state how often Child spent

 3 the night at Mother’s home, but Child did spend the night periodically. During the

 4 summer of 2007, Grandparents allowed Mother to have Child at her home for periods

 5 as long as one week per visit.

 6        On August 1, 2007, acting pro se, Mother filed three motions with the district

 7 court unbeknownst to Grandparents. The motions were for a revocation of the kinship

 8 guardianship, the appointment of a guardian ad litem (GAL), and judicially-enforced

 9 visitation rights. The next day, Mother filed a request for a hearing, but only

10 requested a hearing on the motions to appoint a GAL and visitation. Copies of all the

11 paperwork were sent to Grandparents. On August 8, the district court issued an order

12 to reopen the case and set a date of September 12, for a hearing on Mother’s motion

13 for revocation of kinship guardianship.

14        On August 17, Grandparents, also acting pro se, filed a motion to dismiss and

15 vacate the hearing or to compel mediation. Notice that Grandparents’ motion to

16 dismiss would be heard with the other pending motions was mailed by the district

17 court. Three days later, Mother filed and mailed a response, stating that she did not




                                             3
 1 object to the request for mediation, but that she did still wish to have a hearing “for

 2 the purpose of appointing a [GAL] and setting a visitation schedule.”

 3        On the date of the hearing, the district court began the proceedings by stating:

 4 “We are here on [Mother’s] motion to terminate the guardianship and [Grandparent’s]

 5 response and the request for mediation by one of the parties.” After an opening

 6 statement, Mother presented five witnesses, including her probation officer, her

 7 substance abuse counselor, and her employer of the previous three years, all of which

 8 testified to matters concerning either her sobriety, her hard work and reform, or her

 9 strong desire to be permanently reunited with Child. Grandparents stated that they did

10 not have any witnesses because they thought the scope of the hearing was on a motion

11 to dismiss, the appointment of a GAL, and a visitation schedule. Grandparents again

12 moved to dismiss and, in the alternative, requested mandatory mediation and for

13 Mother to amend her petition, which they felt was statutorily insufficient. The district

14 court denied the motion to dismiss and ruled that the evidence was clear and

15 convincing, and that the circumstances that led to the kinship guardianship were no

16 longer present. The district court then ordered both parties into mandatory mediation,

17 ordered each party to make a best and worst case scenario transition plan to bring to

18 the mediation, and appointed a parenting coordinator to conduct interviews and write



                                              4
 1 a report for the court. The district court stated that it was the hope that mediation

 2 would help, but that the ultimate result as “the evidence stands now” would be the

 3 termination of the kinship guardianship, and that an order to terminate the kinship

 4 guardianship would not be entered “until there has been a mediation.” The following

 5 day, the district court entered an order with findings that stated that Mother was now

 6 in a position to assume her parental rights, and that it was in Child’s best interest to

 7 be transitioned back into Mother’s care. On the same day, the district court entered

 8 another order, holding that a final hearing on the merits would not be set until the

 9 ordered mediation was completed, and no transition plan would be approved until

10 mediation was completed.

11        Following the hearing on September 12, 2007, Grandparents hired an attorney,

12 who promptly filed a motion to set aside, stating that Grandparents believed that the

13 previous hearing would not encompass revocation of the kinship guardianship, and

14 that a GAL was not appointed as statutorily mandated. They requested the district

15 court to appoint a GAL and to set aside portions of the order that were not addressed

16 in Mother’s request for hearing. A second hearing was requested and set for October

17 30. At that hearing, Grandparents requested a GAL be appointed. The district court,

18 citing financial concerns for the pro se parties, noted that a court- employed, parenting

19 coordinator had already been appointed as an accommodation/alternative method

                                               5
 1 whose services would duplicate those of a GAL. The district court, however, did give

 2 a copy of the parenting coordinator’s report to Grandparents, appointed a GAL, and

 3 responding to Grandparents’ attorney’s assurances, remained hopeful that the parties

 4 could work out their differences through mediation. The district court then set an

 5 evidentiary hearing for December 6 on Grandparents’ motion to set aside.         At the

 6 hearing of December 6, 2007, the GAL was not present, but his report was given to

 7 the district court and all parties prior to the hearing. No objection was raised

 8 concerning the GAL’s absence, and Grandparents’ attorney stated that his clients were

 9 “basically . . . in agreement” with the parenting coordinator’s and the GAL’s reports.

10 The record reflects that the GAL interviewed Mother’s probation officer, Child’s

11 health care provider, school counselor, and therapist, as well as visited Grandparents’

12 and Mother’s homes when Child was present. The GAL concluded that it was in

13 Child’s best interest “if a transition plan of six months [was] implemented to

14 reintegrate [C]hild into [Mother’s] home.” Grandparents presented witness testimony

15 from Child’s psychologist, who recommended a transition plan anywhere from three

16 to six months, and suggested that it was in Child’s best interest to maintain a

17 relationship with Grandparents. Still acting pro se, Mother argued that Child had been

18 in a state of transition into her home for over a year, and that an extensive transition



                                              6
 1 plan was not necessary. The district court noted that custody had not been restored

 2 to Mother, but when it was, the case would transform into a question of Grandparents’

 3 visitation. The district court then implemented the first four weeks of Grandparents’

 4 transition plan, and stated that the case would now be considered by the court as a

 5 “Grandparent Oral Petition for Visitation” and, at the end of four weeks, the court

 6 would have a written parenting plan, which would outline a visitation/custody

 7 decision. The court then asked for Grandparents’ attorney to draft the order. The

 8 order that resulted, stated “[t]hat based upon the testimony taken and reports

 9 submitted, this matter shall now be treated as a Petition for Grandparent Visitation.”

10 Additionally, the order gave the parties four weeks to come to an agreement as to a

11 visitation schedule, or the district court would enter an order addressing visitation.

12        On January 7, 2008, another order was entered by the district court, stating that

13 the parties had attempted and failed to reach an agreement regarding visitation. The

14 order further stated that “[t]emporary guardianship with [Grandparents] has previously

15 been revoked[,]” and that Mother was to have “sole physical custody.” A visitation

16 schedule for Grandparents was included in the order. This appeal by Grandparents,

17 acting pro se, followed.

18 II.    DISCUSSION



                                              7
 1        On appeal, Grandparents raise multiple claims of error, which we have

 2 consolidated into six issues. We discuss each in turn.

 3 A.     Service and Notice

 4        Grandparents claim that they were not served in accordance with Rule 1-004

 5 NMRA, and that they did not have proper notice about what the scope of the

 6 September 12 hearing would entail. An appellate court is deferential to facts found

 7 by a trial court, but reviews conclusions of law de novo. Strata Prod. Co. v. Mercury

 8 Exploration Co., 121 N.M. 622, 627, 916 P.2d 822, 827 (1996). Interpretation of a

 9 statute is a question of law, which an appellate court reviews de novo. See Morgan

10 Keegan Mortgage Co. v. Candelaria, 1998-NMCA-008, ¶ 5, 124 N.M. 405, 951 P.2d

11 1066 (filed 1997).

12        Grandparents argue that they received inadequate service, and that Mother was

13 required to provide service in accordance with Rule 1-089(E) NMRA pursuant to Rule

14 1-004. However, Grandparents acknowledge that they are raising this error for the

15 first time on appeal, and that they “unknowingly waived their right to service of

16 process by participating in the proceedings[.]” The record is clear that Grandparents

17 received all notices, participated in all hearings, and entered a general appearance in

18 the case, effectively waiving their rights to claims of insufficient service. See Guthrie

19 v. Threlkeld Co., 52 N.M. 93, 96, 192 P.2d 307, 308 (1948) (stating that any action on

                                               8
 1 the part of the defendant, except to object to the jurisdiction, that recognizes the case

 2 as in court will amount to a general appearance).

 3        They further state that, although they may have waived their rights to service,

 4 they did not waive Child’s rights to service. However, there is no requirement that an

 5 eight-year-old child be served with any paperwork in kinship guardianship

 6 proceedings. See NMSA 1978, § 40-10B-6(B) (2001) (stating that petition and notice

 7 of a kinship guardianship shall be served on the child “if he has reached his fourteenth

 8 birthday”). Grandparents cite no authority for the proposition that service was

 9 defective because Child was not served. When a party cites no authority for a

10 proposition, we assume it was because after a diligent search, they were unable to find

11 authority for support. In re Adoption of Doe, 100 N.M. 764, 765, 676 P.2d 1329,

12 1330 (1984) (holding that issues raised in appellate briefs that are unsupported by

13 cited authority need not be reviewed on appeal).

14        Grandparents also argue that the district court exceeded the scope of the

15 September 12 hearing. They state that the hearing was supposed to be on the

16 Mother’s motions for appointment of a GAL, visitation, and Grandparents’ motion to

17 dismiss mandatory mediation. They further claim that, if the hearing was to be on the

18 revocation of the kinship guardianship, a GAL should have been appointed before the

19 hearing. We will address the appointment of the GAL later in the Opinion.

                                               9
 1        As previously stated, Mother filed three motions, but requested a hearing on

 2 only two of those motions. The district court issued an order that reopened the case

 3 and set a hearing on Mother’s motion for revocation of kinship guardianship, which

 4 was mailed to all parties. At the September 12 hearing, Grandparents objected to the

 5 hearing after Mother’s witnesses had testified, stating that revocation of the kinship

 6 guardianship was beyond the scope of what they thought the hearing would concern.

 7 Grandparents do not claim that they never received the August 8 order reopening the

 8 case, which stated that the motion for revocation would be heard at the September 12

 9 hearing. A district court has wide discretion in controlling how a case will proceed

10 within its courtroom. See Gonzales v. Surgidev Corp., 120 N.M. 151, 154-55, 899

11 P.2d 594, 597-98 (1995). Pro se litigants are held to the “same standard of conduct

12 and compliance with court rules, procedures, and orders as are members of the bar.”

13 Newsome v. Farer, 103 N.M. 415, 419, 708 P.2d 327, 331 (1985). The district court

14 provided adequate notice regarding the scope of the hearing.

15 B.     Uniform Child-Custody Jurisdiction and Enforcement Act

16        Grandparents claim that the UCCJEA applies to this case. We disagree. This

17 Court has previously held that the purpose of the UCCJEA is to “provide

18 jurisdictional clarity and to promote interstate cooperation.” State ex rel. Children,

19 Youth & Families Dep’t v. Donna J., 2006-NMCA-023, ¶ 10, 139 N.M. 131, 129 P.3d

                                             10
 1 167. Further, NMSA 1978, Section 40-10A-401 (2001) states that “[i]n applying and

 2 construing the [UCCJEA], consideration must be given to the need to promote

 3 uniformity of the law with respect to its subject matter among states that enact it.” No

 4 claims have been made that any of the parties were not residents of New Mexico at

 5 any time during this case, and no interstate jurisdiction issues present themselves. The

 6 district court had continuing jurisdiction over the kinship guardianship under Section

 7 40-10B-14.

 8 C.     Statutory Procedure

 9        Grandparents contend that statutory procedure was not followed in the

10 appointment of a GAL and in the sufficiency of Mother’s motion for revocation of the

11 kinship guardianship. In reviewing a sufficiency of the evidence claim, the reviewing

12 court views the evidence in the light most favorable to the prevailing party and

13 disregards evidence and inferences to the contrary. Weidler v. Big J Enters., Inc.,

14 1998-NMCA-021, ¶ 30, 124 N.M. 591, 953 P.2d 1089 (filed 1997). A reviewing

15 court may not assess the weight of evidence, except “[w]here an issue to be

16 determined rests upon the interpretation of documentary evidence.” Maestas v.

17 Martinez, 107 N.M. 91, 93, 752 P.2d 1107, 1109 (Ct. App. 1988). “An abuse of

18 discretion occurs when a ruling is clearly contrary to the logical conclusions



                                              11
 1 demanded by the facts and circumstances of the case.” Sims v. Sims, 1996-NMSC-

 2 078, ¶ 65, 122 N.M. 618, 930 P.2d 153.

 3        Grandparents argue that the district court abused its discretion in failing to

 4 appoint a GAL before it had made its decision to terminate the kinship guardianship.

 5 They cite NMSA 1978, Section 40-10B-9(B) (2001), which states that “[i]n a

 6 proceeding in which a parent of the child has petitioned for the revocation of a

 7 guardianship established pursuant to the Kinship Guardianship Act and the guardian

 8 objects to the revocation, the court shall appoint a [GAL].” The record shows that a

 9 GAL was appointed by the district court at the October 30 hearing, the order was filed

10 on November 13, and the GAL’s report was available to the parties on December 4.

11        It is of note that in Grandparents’ August 17 motion to dismiss, Grandparents

12 resisted the appointment of a GAL and requested mediation. At the September 12

13 hearing, Grandparents did not object when the district court began the proceedings by

14 stating:   “We’re here on [Mother’s] motion to terminate guardianship and to

15 [Grandparents’] response and the request for mediation by one of the parties.” No

16 objection from Grandparents came until after Mother’s witnesses had testified and

17 been cross-examined by Grandparents. The record reveals that when Grandparents

18 changed their position at the end of the October 30 hearing and requested the

19 appointment of a GAL, one was appointed.

                                             12
 1        We examine the facts closely on this claim and conclude that the Kinship

 2 Guardianship Act was fulfilled, and the district court substantially complied with the

 3 statute. Primarily, Section 40-10B-9(B) simply states that a GAL must be appointed

 4 “[i]n a proceeding in which a parent of the child has petitioned for the revocation of

 5 a guardianship . . . and the guardian objects to the revocation.” At the October 30

 6 hearing, the district court appointed a GAL.

 7        It is clear that following the September 12 hearing, the district court was

 8 moving in the direction of revocation. However, the actual revocation did not occur

 9 until the order following the December 6 hearing written by Grandparents’ attorney,

10 which stated that “this matter shall now be treated as a Petition for Grandparent

11 Visitation.” The lack of clarity in that order, followed by the next order on January

12 7, 2008, which stated that “[t]emporary guardianship with [Grandparents] has

13 previously been revoked[,]” seems to suggest that there was never a clear moment

14 when the kinship guardianship was revoked. We look at the district court’s verbal

15 comments of the December 6 hearing, and acknowledge that they can be used to

16 clarify a finding, but not to reverse a finding. Ledbetter v. Webb, 103 N.M. 597, 604,

17 711 P.2d 874, 881 (1985). At the final hearing on December 6, the district court had

18 heard from Grandparents’ and Mother’s witnesses, had reports from the GAL, the

19 parenting coordinator, and the mediator, and had attempted unsuccessfully to have the

                                             13
 1 parties agree on an adequate arrangement. Grandparents’ attorney stated that his

 2 clients were “basically . . . in agreement” with the parenting coordinator’s and GAL’s

 3 reports, which were recommending transition plans from Grandparents’ to Mother’s

 4 care of Child. While we are sympathetic with Grandparents’ position and observe that

 5 the district court moved faster on its own agenda than Grandparents’ thought adequate

 6 to address their numerous and heartfelt concerns, we nonetheless conclude that the

 7 district court did not abuse its discretion and substantially complied with the

 8 requirements of the Kinship Guardianship Act. However, a district court should use

 9 care in following statutory procedure in order to instill confidence in the judicial

10 process.

11        Grandparents argue that the district court heard and ruled on a “defective”

12 motion for revocation. Essentially, they state that Mother’s motion did not have a

13 “transition plan” attached to it as the statute requires. “The person requesting

14 revocation shall attach to the motion a transition plan proposed to facilitate the

15 reintegration of the child into the home of a parent or a new guardian. A transition

16 plan shall take into consideration the child’s age, development and any bond with the

17 guardian.” NMSA 1978, Section 40-10B-12(A) (2001).

18        In reviewing Mother’s motion, we notice that in the body of the motion, Mother

19 included a section entitled “PLAN FOR TRANSITION,” as well as attaching a four-

                                             14
 1 page affidavit to the motion. Furthermore, at the first hearing, the district court

 2 required both parties to write transition plans. The district court did not abuse its

 3 discretion. It would be form over substance for this Court to conclude that a transition

 4 plan within the body of a motion is inadequate, but if it were stapled to the motion

 5 separately, it would suffice.

 6        Grandparents state that the lack of the transition plan is “a jurisdictional defect”

 7 as well. They cite no support for this proposition. As we have already stated in this

 8 Opinion, we will assume that arguments with no authority for support could not be

 9 supported after a diligent search. In re Doe, 100 N.M. at 765, 676 P.2d at 1330.

10 D.     Application of the Wrong Standard

11        At the October 30 hearing, the district court stated that “the standard is whether

12 [Mother is] fit or unfit and whether she poses a risk to [C]hild.” Grandparents claim

13 that this was the wrong standard, and that the district court should have employed the

14 “best interest of the child” standard, which would have resulted in a different outcome.

15

16        When a party is challenging a legal conclusion, the standard for review
17        is whether the law correctly was applied to the facts, viewing them in a
18        manner most favorable to the prevailing party, indulging all reasonable
19        inferences in support of the court’s decision, and disregarding all
20        inferences or evidence to the contrary.



                                               15
 1 Golden Cone Concepts, Inc. v. Villa Linda Mall, Ltd., 113 N.M. 9, 12, 820 P.2d 1323,

 2 1326 (1991). An appellate court is deferential to facts found by a trial court, but

 3 reviews conclusions of law de novo. Strata Prod. Co., 121 N.M. at 627, 916 P.2d at

 4 827.

 5        In their brief, Grandparents state that the district court applied the parental

 6 preference standard and should have instead applied the comparative best interests of

 7 the child standard because of the existence of extraordinary circumstances. We

 8 interpret Grandparents’ argument to be that they were “psychological parents” of

 9 Child, and that is a sufficient fact for a court to conclude that extraordinary

10 circumstances exist. The parental preference standard presupposes that, in a custody

11 contest, the best interest of a child is served by being with a biological parent as

12 opposed to a non-parent. In re Guardianship of Ashleigh R., 2002-NMCA-103, ¶ 14,

13 132 N.M. 772, 55 P.3d 984. This rebuttable presumption places the burden on the

14 non-parent to show that the biological parent is unfit before the parent can be denied

15 custody. Id. Likewise, the kinship guardianship statute defining the policy and

16 purpose of the act states: “It is the policy of the state that the interests of children are

17 best served when they are raised by their parents.” NMSA 1978, Section 40-10B-2(A)

18 (2001).



                                                16
 1        However, this presumption is never conclusive, and a finding of extraordinary

 2 circumstances or serious parental inadequacy may be sufficient to rebut the parental

 3 preference presumption. In re Guardianship of Victoria R., 2009-NMCA-007, ¶ 9,

 4 145 N.M. 500, 201 P.3d 169 (filed 2008). In cases where the non-parent caregivers

 5 “meet the child’s emotional and physical needs on a day-to-day basis for a sufficient

 6 period of time that the child comes to view the adult caregivers as the child’s actual

 7 parents,” the non-parents may be viewed as “psychological parents.” Id. ¶ 14. A

 8 showing that “the child will suffer a ‘significant degree of depression’ if the

 9 relationship with the psychological parents is abruptly terminated is sufficient to rebut

10 the presumption that the biological parent is acting in the child’s best interests and to

11 establish extraordinary circumstances within the meaning of the [Kinship

12 Guardianship Act].” Id. ¶ 16.

13        We primarily consider whether the district court did in fact apply the wrong

14 standard. In the September 13 order, the district court held that it was in Child’s best

15 interest to transition him back into Mother’s home. This conclusion is supported by

16 the fact that the district court heard testimony the day before issuing the order and

17 stated that as “the evidence stands now,” the ultimate result would be the termination

18 of the kinship guardianship. Grandparents did not present any witnesses to the district



                                              17
 1 court until the final hearing on December 6. No findings were made by the district

 2 court concerning serious parental inadequacy, extraordinary circumstances, or

 3 psychological parents.

 4        At the December 6 hearing, Child’s psychologist testified that Grandparents had

 5 become Child’s psychological parents, and that it would be in Child’s best interest to

 6 maintain a relationship with them. However, the psychologist never recommended

 7 that Child should not be transitioned into Mother’s home. Additionally, the GAL’s

 8 report stated that “[b]ased on [Mother’s] change of circumstances, the age of [C]hild,

 9 the time needed to complete the first grade[,] and the bond [that C]hild has created

10 with all parties[,] it would serve [C]hild’s best interest if a transition plan of six

11 months be implemented to reintegrate [C]hild into [Mother’s] home.” Grandparents’

12 attorney stated that his clients were in basic agreement with the GAL’s report before

13 Child’s psychologist testified. Grandparents have not demonstrated that they carried

14 their burden or attempted to carry their burden of showing the existence of

15 extraordinary circumstances before the revocation of the kinship guardianship at the

16 end of the December 6 hearing.

17 E.     Sufficiency of the Evidence

18        Grandparents state in their brief that Mother failed to meet her burden of

19 demonstrating that a change of circumstances occurred. “In accordance with the

                                             18
 1 standard of review, when considering a claim of insufficiency of the evidence, the

 2 appellate court resolves all disputes of facts in favor of the successful party and

 3 indulges all reasonable inferences in support of the prevailing party.” Las Cruces

 4 Prof’l Fire Fighters v. City of Las Cruces, 1997-NMCA-044, ¶ 12, 123 N.M. 329, 940

 5 P.2d 177 (filed 1996).

 6        The kinship guardianship revocation statute states: “If the court finds that a

 7 preponderance of the evidence proves a change in circumstances and the revocation

 8 is in the best interests of the child, it shall grant the motion.” Section 40-10B-12(B)

 9 (emphasis added). Grandparents assert that Mother’s substance abuse counseling,

10 sobriety, job retention, and adherence to the conditions of her probation were “not a

11 material change of circumstances, since they were required as conditions of her state

12 and federal probation” and were “known factors prior to the Order Appointing

13 Kinship Guardianship.” We disagree. The fact that Mother was maintaining sobriety

14 may have been known and required at the time that a kinship guardianship occurred,

15 but the very fact that the sobriety continued for a substantial amount of time is a

16 change in circumstances. See State ex rel. Dep’t of Human Servs. v. Natural Mother,

17 96 N.M. 677, 679, 634 P.2d 699, 701 (Ct. App. 1981) (holding that findings used to

18 determine present parental rights must be based on current evidence, and showings of

19 past conduct is irrelevant in a finding of current fitness).

                                              19
 1 F.     Due Process

 2        In their docketing statement, Grandparents stated: “Grandparents are raising

 3 for the first time in appeal the issue of Constitutional rights of ‘legal guardians’ and

 4 a minor child to maintain their familial relationship.” Due process claims will not be

 5 addressed when raised for the first time on appeal.            See State v. Nichols,

 6 2006-NMCA-017, ¶¶ 27-29, 139 N.M. 72, 128 P.3d 500 (filed 2005); State v.

 7 Baldonado, 1998-NMCA-040, ¶¶ 21-22, 124 N.M. 745, 955 P.2d 214. In their brief,

 8 Grandparents assert that as kinship guardian psychological parents, they have an equal

 9 standing with Mother in protected fundamental liberty interests towards Child. This

10 claim, however, lacks development and authority that supports it, and we decline to

11 reach it.

12 III.   CONCLUSION

13        Because of the reasoning stated above, we affirm the district court’s revocation

14 of the kinship guardianship. Child should have a loving home and not be relocated

15 unless it is in Child’s best interest. All parties appear to love Child very much.

16 However, it is important for Child to have permanency and stability in his life.

17        IT IS SO ORDERED.



18                                                 _______________________________

                                              20
1        ROBERT E. ROBLES, Judge




    21
1 WE CONCUR:




2 _________________________________
3 MICHAEL D. BUSTAMANTE, Judge




4 _________________________________
5 RODERICK T. KENNEDY, Judge




                                  22